                                                               United States Bankruptcy Court
                                                                     Northern District of California
 In re      ACEH Capital, LLC                                                                               Case No.
                                                                                   Debtor(s)                Chapter    7

                                                   STATEMENT PURSUANT TO RULE 2016(B)
The undersigned, pursuant to Rule 2016(b), Bankruptcy Rules, states that:

1.          The undersigned is the attorney for the debtor(s) in this case.

2.          The compensation paid or agreed to be paid by the debtor(s), to the undersigned is:
             a)      For legal services rendered or to be rendered in contemplation of and in
                     connection with this case                                                                         $                   9,997.00
             b)      Prior to the filing of this statement, debtor(s) have paid                                        $                       0.00
             c)      The unpaid balance due and payable is                                                             $                   9,997.00

3.          $ 338.00           of the filing fee in this case has been paid.

4.          The Services rendered or to be rendered include the following:
            a.     Analysis of the financial situation, and rendering advice and assistance to the debtor(s) in determining
                   whether to file a petition under title 11 of the United States Code.
            b.     Preparation and filing of the petition, schedules, statement of affairs and other documents required by the
                   court.
            c.     Representation of the debtor(s) at the meeting of creditors.

5.          The source of payments made by the debtor(s) to the undersigned was from earnings, wages and compensation for
            services performed, and

6.          The source of payments to be made by the debtor(s) to the undersigned for the unpaid balance remaining, if any,
            will be from earnings, wages and compensation for services performed, and

7.          The undersigned has received no transfer, assignment or pledge of property from debtor(s) except the following
            for the value stated:

8.          The undersigned has not shared or agreed to share with any other entity, other than with members of
            undersigned's law firm, any compensation paid or to be paid except as follows:

 Dated: 4/21/2021                                                                 Respectfully submitted,

                                                                                  /s/ Eric A. Nyberg
                                                                                  Attorney for Debtor: Eric A. Nyberg 131105
                                                                                  Kornfield, Nyberg, Bendes, Kuhner & Little P.C.
                                                                                  1970 Broadway, Ste 600
                                                                                  Oakland, CA 94612
                                                                                  510-763-1000 Fax: 510-273-8669




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
             Case: 21-30299                    Doc# 2            Filed: 04/21/21       Entered: 04/21/21 07:58:41          Page 1 of 1
